Citation Nr: 9900886	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-26 671A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1994.  This matter came before the Board of Veterans 
Appeals (Board) on appeal from an April 1996 determination of 
the Medical Administration Service of the VA Medical Center 
of Syracuse, New York, which denied the veteran's claim for 
an annual clothing allowance.  


REMAND

The veteran and his representative contend, in essence, that 
an annual clothing allowance is warranted based on claims he 
filed in approximately January 1994 and September 1995.  It 
is maintained that the veterans service-connected right knee 
condition required the use of a metal brace which was 
prescribed by the VA in the Fall of 1994 and which wore out 
his pants.  He also claims that a soft brace, which was 
prescribed later, and which he now wears, stretches out his 
pants.  

The current record before the Board includes a claim for an 
annual clothing allowance dated in September 1995 and 
received in October 1995.  The Chief of the Prosthetic and 
Sensory Aids Service (Chief, PSAS) of the VA Medical Center, 
Outpatient Clinic, Syracuse, New York denied the claim in 
November 1995 and the veteran was notified of the denial in 
December 1995.  He was also provided his procedural and 
appellate rights.  In February 1996, the veteran filed what 
the Board finds is a notice of disagreement (NOD) to the 
denial of an annual clothing allowance.  The VA did not 
respond.  The veteran then applied for a clothing allowance 
again in April 1996.  The statement of the case (SOC) also 
indicates that the veteran filed a claim for and was denied 
an annual clothing allowance on or about October 24, 1994.  
This claim and denial is not associated with the claims 
folder.  

The veteran continues to claim an annual clothing allowance 
because of damage he asserts was done to his clothing.  In 
his substantive appeal, he relates that his original claim 
for a clothing allowance was filed on or about January 1994.  
As indicated, none of these records are associated with the 
claims folder.  Therefore, the Board concludes that all the 
veterans records including the October 1994 application, 
should be obtained from the VA Medical Center, Syracuse, New 
York, including any records from the PSAS.

Further, the veteran was notified in November 1996 that he 
needed to call the PSAS and set up an appointment to have his 
knee brace inspected.  He was also told to bring an article 
of clothing that had been worn out by the brace.  In a 
statement in support of his claim received by VA in 
March 1997, he indicated that he had not received a letter to 
this effect.  In an effort to give the veteran every 
opportunity to pursue his claim, the veteran should be given 
another opportunity to have his brace inspected and to bring 
in an article of clothing worn out by his brace.  

In view of the foregoing, this claim is REMANDED for the 
following:

1.  All the veterans VA treatment 
records at the VA Medical Center, 
Syracuse, New York, including those from 
PSAS should be obtained and added to the 
claims file.  The veterans application 
in October 1994 and any denial associated 
therewith, should be obtained and added 
to the claims file. 

2.  The veteran should again be 
instructed in writing to bring his knee 
brace and an article of clothing 
destroyed by the brace to the PSAS for 
inspection.  

3.  Thereafter, the PSAS should 
reconsider the claim(s) on appeal.  In 
the event that the action taken by the 
PSAS remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case which contains the citations and 
explanations of the pertinent regulatory 
criteria, as well as detailed reasons and 
bases for the decisions reached. 

Thereafter, the veteran and his representative should be 
afforded an opportunity to respond thereto.  The case should 
then be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  No action is required 
of the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
